DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “CLAW-POLE MOTOR WITH ROTOR FLUX CONCENTRATORS AND POLES AND STATOR WITH SOLENOID COIL AND ALTERNATING STATOR TEETH”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,2,4-6,8-13,15-20  are rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (US PG Pub 20090243406 hereinafter “Jack”) in view of Takemoto et al. (US PG Pub 9584060 hereinafter Takemoto). 
Re-claim 1, Jack discloses a claw-pole motor (10) comprising: a rotor assembly (12) having a rotary shaft (50) orientated about a longitudinal axis (axis of 50), a plurality of flux concentrators (24, P[0043]) extending along the rotary shaft (along 50), and a plurality of magnetic claw poles (2) extending along the rotary shaft (50); each of the plurality of flux concentrators (24) alternating with each of the magnetic claw poles (22) about the rotary shaft; each magnetic claw pole of the plurality of magnetic claw poles having a longitudinal center line (Line at IV, II, see Fig.6) and a magnetization direction (V,I, arrows) perpendicular (see Fig.6, line of II, and Lines of I, ad V) to the longitudinal center line and being directed towards or away (the magnetization is toward 22, ad  away from the other 22) from a corresponding flux concentrator (24) in an alternating order (see arrows of I, II, III, IV in Fig.6); a stator assembly (10,10”) having a plurality of coil assemblies (20, see Fig.11 and Fig.12, 12,12’,12’’), each coil assembly of the plurality of coil assemblies (plurality of fig.11) comprising a solenoid coil (20) and an enclosure assembly  (enclosure of Fig.11,16,18); the enclosure assembly having an upper portion (14,16) and lower portion (14, or 16); the 
Jack fails to explicitly teach the stator teeth of the upper portion alternating with the stator teeth of the lower portion about the longitudinal axis.
However, Takemoto teaches the stator teeth (43) of the upper portion alternating (see Fig.2) with the stator teeth of the lower portion (53) about the longitudinal axis (see Fig.2, O axis I Fig.2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the stator teeth disclosed by jack wherein the stator teeth of the upper portion alternating with the stator teeth of the lower portion about the longitudinal axis as shown by Takemoto arranging the tooth in equal intervals circumferentially for effective magnetic flux and provide high torque with no dead points (Takemoto, Col.1, L.50-65).

    PNG
    media_image1.png
    866
    627
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    60
    200
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    738
    618
    media_image3.png
    Greyscale

  
Re-claim 2, Jack as modified teaches the claw-pole motor of claim 1, wherein the plurality of coil assemblies (includes a first set of coil assemblies, a second set of coil assemblies, and a third set of coil assemblies (annotated Fig.12).  
Re-claim 4, Jack as modified discloses the  claw-pole motor of claim 1, wherein each flux concentrator (24) of the plurality of flux concentrators has a rectangular cross-section (see Fig.6.and each magnetic claw pole of the plurality of magnetic claw poles has a trapezoidal cross-section, or wherein each flux concentrator (24) of the 19plurality of flux concentrators has a trapezoidal cross-section (see cross section of Fig.6, showing they have trapezoidal shape from front view of 6 or fig. 10 or 11) and each magnetic claw pole (permanent magnet 22) of the plurality of magnetic claw poles has a rectangular cross-section (magnets 72, or 22 are rectangular see Fig.5, 6 or Fig. 10, also see Fig.11, while other is trapezoidal) .  
Re-claim 5, Jack as modified disclosed the  claw-pole motor of claim 1, wherein the number of the stator teeth of the upper portion and the lower portion (6 and 6 = 12) of the enclosure assembly equals the number of magnetic claw poles of the plurality of magnetic claw poles (equals 12 poles, see Fig.5).  
Re-claim 6, Jack as modified discloses the  claw-pole motor of claim 1, wherein a first length (annotated Fig.11) between adjacent stator teeth of the upper portion and the lower portion of the enclosure assembly is more than twice a second length (see annotated Fig.111, 12, the air gap between stator and rotor is minimum, see Fig.6) between the rotor assembly and the stator assembly (see Fig.12).  
Re-claim 8, Jack as modified discloses the  claw-pole motor of claim 1, wherein a distance between adjacent coil assemblies of the plurality of coil assemblies is greater than or equal to a distance between the rotor assembly and the stator assembly (see annotated Fig.12).  
Re-claim 9, Jack as modified discloses the  claw-pole motor of claim 1, wherein magnetic flux (flux in fig.6 shown by arrows) flows from a first flux concentrator of the plurality of flux concentrators to a first stator tooth of a first coil assembly of the plurality of coil assemblies (see Fig.6 annotation, flux flow I, II, III, IV, and V show flux flow from stator tooth to flux concentrator 24, then to 22, then to 24 following).  
Re-claim 10, Jack as modified discloses the claw-pole motor of claim 9, wherein the magnetic flux flows from a second stator tooth and a third stator tooth of the first coil assembly to a second flux concentrator and a third flux concentrator of the plurality of flux concentrators (flux flow of Fig.6 is repeated so the tooth next to the flow is considered second tooth where flux III flows from first to second, or the one structure next to flux flow, then go to second and third flux concentrators, 24) .  
Re-claim 11, Jack as modified discloses the claw-pole motor of claim 10, wherein the second stator tooth and the third stator tooth are adjacent to the first stator tooth about the longitudinal axis, and the second flux concentrator and the third flux concentrator are adjacent to the first flux concentrator about the rotary shaft.  
Re-claim 12, Jack discloses a claw-pole motor (10) comprising: a rotor assembly (12) having a rotary shaft (50) orientated about a longitudinal axis (axis of 50), a plurality of flux concentrators (24, P[0043]) extending along the rotary shaft (along 50), and a plurality of magnetic claw poles (2) extending along the rotary shaft (50); each of the plurality of flux concentrators (24) alternating with each of the magnetic claw poles (22) about the rotary shaft; each magnetic claw pole of the plurality of magnetic claw poles having a longitudinal center line (Line at IV, II, see Fig.6) and a magnetization direction (V,I, arrows) perpendicular (see Fig.6, line of II, and Lines of I, ad V) to the longitudinal center line and being directed towards or away (the magnetization is toward 22, ad  away from the other 22) from a corresponding flux concentrator (24) in an alternating order (see arrows of I, II, III, IV in Fig.6); a stator assembly (10,10”) having a plurality of coil assemblies (20, see Fig.11 and Fig.12, 12,12’,12’’), each coil assembly of the plurality of coil assemblies (plurality of fig.11) comprising a solenoid coil (20) and an enclosure assembly  (enclosure of Fig.11,16,18); the enclosure 
Jack fails to explicitly teach the stator teeth of the inner portion alternating with the stator teeth of the outer portion about the longitudinal axis.
However, Takemoto teaches the stator teeth (43) of the inner portion alternating (see Fig.2) with the stator teeth of the outer portion (53) about the longitudinal axis (see Fig.2, O axis I Fig.2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the stator teeth disclosed by jack wherein the stator teeth of the inner portion alternating with the stator teeth of the outer portion about the longitudinal axis as shown by Takemoto arranging the tooth in equal intervals circumferentially for effective magnetic flux and provide high torque with no dead points (Takemoto, Col.1, L.50-65).
Re-claim 13, Jack as modified teaches the claw-pole motor of claim 12, wherein the plurality of coil assemblies (includes a first set of coil assemblies, a second set of coil assemblies, and a third set of coil assemblies (annotated Fig.12).  
Re-claim 15, Jack as modified discloses the  claw-pole motor of claim 12, wherein each flux concentrator (24) of the plurality of flux concentrators has a rectangular cross-section (see Fig.6,10,11,12, and each magnetic claw pole of the plurality of magnetic claw poles has a 
Re-claim 16, Jack as modified disclosed the  claw-pole motor of claim 12, wherein the number of the stator teeth of the inner portion and the outer portion (6 and 6 = 12) of the enclosure assembly equals the number of magnetic claw poles of the plurality of magnetic claw poles (equals 12 poles, see Fig.5).  
Re-claim 17, Jack as modified discloses the claw-pole motor of claim 12, wherein the plurality of stator teeth of the inner portion and the outer portion (14,16) of the enclosure assembly of the stator assembly extend radially (see Fig.5,6, 11,10,12) relative to the longitudinal axis and comprising an axial air gap (airgap between rotor and stator) between the plurality of stator teeth of the enclosure assembly of the stator assembly (ends of stator teeth form gap with rotor) and the plurality of magnetic claw poles (22) of the rotor assembly (distance between them).  
Re-claim 18, Jack as modified discloses the  claw-pole motor of claim 12, wherein the stator assembly (Fig.12) comprises an outer coil assembly (20, see Fig.12) comprising an outer solenoid coil (coil 20, or 70) and an outer enclosure assembly (enclosure in Fig.12), the outer enclosure assembly having a upper portion and lower portion (14, 16), the upper portion and the lower portion of the outer enclosure assembly each having a plurality of outer stator teeth (stator teeth of 14’, 16’, extending).
 Jack as modified fails to explicitly teach the outer stator teeth of the upper portion alternating with the outer stator teeth of the lower portion about the longitudinal axis.  	

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the stator teeth disclosed by jack wherein the outer stator teeth of the upper portion alternating with the outer stator teeth of the lower portion about the longitudinal axis as shown by Takemoto arranging the tooth in equal intervals circumferentially for effective magnetic flux and provide high torque with no dead points (Takemoto, Col.1, L.50-65).
Re-claim 19, Jack as modified discloses the claw-pole motor of claim 18, wherein the plurality of stator teeth of the inner portion and the outer portion (26) of the enclosure assembly of the stator assembly extend radially relative to the longitudinal axis (see Fig.6, teeth 26 extend radially), wherein the plurality of outer stator teeth of the upper portion and the lower portion of the outer enclosure assembly of the stator assembly (26) extend axially (teeth 26 have axial thickness which means they also extend axially) relative to the longitudinal axis, comprising a radial air gap between the plurality of outer stator teeth of the outer enclosure assembly of the stator assembly and the plurality of magnetic claw poles of the rotor assembly  (they form axial air gap between stator and rotor), 
Jack fails to explicitly teach and comprising an axial air gap between the plurality of stator teeth of the enclosure assembly of the stator assembly and the plurality of magnetic claw poles of the rotor assembly.  
However, Takemoto teach an axial air gap (axial gap between teeth 53, 43) between the plurality of stator teeth of the enclosure assembly of the stator assembly (between 53, 43) and the plurality of magnetic claw poles of the rotor assembly (annotated Fig.2).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the stator teeth disclosed by jack wherein an axial air gap between the plurality of stator teeth of the enclosure assembly of the stator assembly and the plurality of magnetic 
Re-claim 20, Jack as modified disclosed the  claw-pole motor of claim 18, wherein the number of the stator teeth of the inner portion and the outer portion (6 and 6 = 12) of the enclosure assembly equals the number of magnetic claw poles of the plurality of magnetic claw poles (equals 12 poles, see Fig.5).  


Claim 7  are rejected under 35 U.S.C. 103 as being unpatentable over Jack in view of Takemoto as applied to claim 1 above, and in further view of Hashimoto et al (US PG Pub  20160149443 hereinafter “Hashimoto”). 
Re-claim 7, Jack as modified teaches the claw-pole motor of claim 1 above. 
Jack fails to explicitly teach wherein the rotor assembly includes a magnetic claw- pole angular pitch and the enclosure assembly of the stator assembly includes a stator teeth angular pitch, and the magnetic claw-pole angular pitch is equal to the stator teeth angular pitch.  
However, Hashimoto teaches the rotor assembly includes a magnetic claw- pole angular pitch and the enclosure assembly of the stator assembly includes a stator teeth angular pitch, and the magnetic claw-pole angular pitch is equal to the stator teeth angular pitch (see P [0075], The pitch of the claw-poles 23 is the same as the pitch of the magnetic pole pairs of the rotor 20.  All of the claw-poles 23 form an N-pole core or an S-pole core depending on the coil current direction.”
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the stator teeth and rotor tooth pitch disclosed by jack as modified wherein the rotor assembly includes a magnetic claw- pole angular pitch and the enclosure assembly of the stator assembly includes a stator teeth angular pitch, and the magnetic claw-pole angular pitch is .
Allowable Subject Matter
Claim 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims 2 and 12 respectively.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3 combination with claims 2 and 1 inter alia recites “1. A claw-pole motor comprising: a rotor assembly having a rotary shaft orientated about a longitudinal axis, a plurality of flux concentrators extending along the rotary shaft, and a plurality of magnetic claw poles extending along the rotary shaft; each of the plurality of flux concentrators alternating with each of the magnetic claw poles about the rotary shaft; each magnetic claw pole of the plurality of magnetic claw poles having a longitudinal center line and a magnetization direction perpendicular to the longitudinal center line and being directed towards or away from a corresponding flux concentrator in an alternating order; a stator assembly having a plurality of coil assemblies, each coil assembly of the plurality of coil assemblies comprising a solenoid coil and an enclosure assembly; the enclosure assembly having an upper portion and lower portion; the upper portion and the lower portion of the enclosure assembly each having a plurality of stator teeth; and the stator teeth of the upper portion alternating with the stator teeth of the lower portion about the longitudinal axis, 2. The claw-pole motor of claim 1, wherein the plurality of coil assemblies includes a first set of coil assemblies, a second set of coil assemblies, and a third set of coil assemblies
The claw-pole motor of claim 2, wherein an axial alignment degree shift between adjacent coil assemblies of the first, second, and third sets of coil assemblies is 360 degrees / (Total sets of coil assemblies x Total number of magnetic claw poles)/2.

    PNG
    media_image4.png
    563
    533
    media_image4.png
    Greyscale

The prior art of record fail to teach the combination of limitation as indicated above specially the claim wherein  a claw pole motor with rotor having claw pole flux concentrators and poles and stator having claw pole teeth that alternate around plurality of coil assemblies with an enclosure forming 3 set of coils structure and have axial alignment degree shift, alignment degree shift between adjacent coil assemblies of the first, second, and third sets of coil assemblies is 360 degrees / (Total sets of coil assemblies x Total number of magnetic claw poles)/2.” 

The combination is unique and is not suggested anticipated or taught by any of the prior art of record, plus search, IP.com Search etc.  
 Regarding claim 14 combination with claim 13 and 12, the same reasons of allowance as that of claim 3, 2, and 1 combination. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834